DETAILED ACTION
Claims 1-2, 4-8, 10 and 12 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 21, 2021 has been entered and considered by the examiner. By the amendment, claims 1, 2, 10 and 18 are amended. 
In light of amendment and arguments made, claim rejection under 112 for previous claims 3, 5, 11 and 14 is withdrawn. 


Response to Arguments
5.         Following Applicants arguments to 35 USC 101 rejection is maintained with a detailed analysis and explanation below.
Response to 35 USC 101 arguments
6.        Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Regarding applicant’s arguments on page 15-20
Applicant has amended claim 1 for clarification. Additionally, Applicant has amended claim 1 to clarify that the claimed model parameter value estimator relates to a power generation plant which includes at least one measurement instrument (e.g., sensor) which acquires a measurement value of at least one physical characteristic of the power generation plant (e.g., fluid pressure or temperature). For example, amended claim 1 sets forth, in part, “a plant model which is a preset physical model simulating an operation of a power generation plant, which includes at least one measurement instrument which acquires a measurement value of at least one physical characteristic of the power generation plant, to which a model parameter value is input, and which computes a process value, ... wherein the measurement value of the power generation plant acquired bv the measurement instrument and a plurality of process values computed by the plant model are input to the model parameter value estimation section.”
Accordingly, as amended claim 1 is not directed to an abstract idea, but is directed to a model which simulates a power generation plant and uses actual measurement values of physical characteristics of the power generation plant which are input to the model to estimate model parameters. Therefore, the presently claimed invention, when considered as a whole, cannot be practically performed in the human mind and claim 1 does not merely recite a mathematical concept. Thus, claim 1 is removed from the groupings of abstract ideas and the presently claimed invention is directed to patent-eligible subject matter.
Claim 1 is not directed to an abstract idea. Even assuming, for the sake of argument, that claim 1 is directed to an abstract idea, the alleged abstract idea is integrated in a practical application.
Claim 1 as a whole is also not directed to or comparable to concepts performed in the human mind, such as an observation, evaluation, judgement, opinion within the “Mental Processes” grouping, as set forth in the 2019 PEG. At least the terms “a plant model which is a preset physical model simulating an operation of a power generation plant, which includes at least one measurement instrument which acquires a measurement value of at least one physical characteristic of the power generation plant, to which a model parameter value is input, and which computes a process value, [...] wherein the measurement value of the power generation plant acquired bv the measurement instrument and a plurality of process values computed by the plant model are input to the model parameter value estimation section, [and] a Bayesian learning section to which the likelihood function and the probability density function accumulated in the accumulation section are input, and which performs Bayesian updating using the input likelihood function while assuming the probability density function accumulated in the accumulation section assumed as a prior distribution,” removes the claim from the “Mental Process” grouping, as set forth in the 2019 PEG.
The above limitations are not comparable to concepts performed in the human mind, such as an observation, evaluation, judgement, opinion within the “Mental Processes” grouping, as set forth in the 2019 PEG. The human mind cannot perform the limitations mentioned above and as set forth in claim 1. The aid of pen and paper also cannot practically perform the limitations mentioned above and as set forth in claim 1. To conclude that the presently claimed invention, which is directed to “a model parameter value estimation system that can estimate a model parameter value even if a distribution profile and statistics for a probability density function are unknown.” (Para. [0008]), is directed to a mental process ignores limitations in the claim, which is impermissible, and fails to consider the claim as a whole, which is also impermissible.


Examiner response
Examiner found “physical model simulating an operation of a power generation plant” did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). Physical model is only the set of equations and simulating its operation can be implemented via computers.  The claim do not contain any additional elements to improve computer capabilities, thus the examiner found the claim limitation where the computers merely used as a tool to perform the mental process Claim contains the generic computer tool to perform the mental process or mathematical calculation. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system
The limitation “measurement value of the power generation plant acquired by the measurement instrument” is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot performs Bayesian updating using the input likelihood function while assuming the probability density function accumulated in the accumulation section assumed as a prior distribution” are process steps that covers mathematical calculation. If a claim, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding applicant argument
Additionally, the Examiner errs by concluding that since the claims include “limitations are process steps that covers mathematical calculation,” (Office Action, pp. 3-4), the claim is directed to a category of abstraction (i.e., mathematical concept). However, this is no the proper application of 2019 PEG. For example, this issue is addressed in USPTO Example 38 (available at https://www.uspto.goV/sites/default/files/documents/101_examples_37to42_2019010 7.pdf), which involves “[a] method for providing a digital computer simulation of an analog audio mixer.” The reasoning in this example concludes that “[t]he claim does not recite a mathematical relationship, formula, or calculation. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims.” Id. Likewise, while some of the limitations of claim 1 may be based on a mathematical concept, claim 1 does not recite a mathematical relationship, formula, or calculation. See also Example 39, which relates to “training a neural network,” which came to the same conclusion (i.e., “the claim does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims.”) and therefore was found eligible.
As mentioned in MPEP 2106 II, examiners should be careful to distinguish claims that recite an exception (which require further eligibility analysis) and claims that merely involve an exception (which are eligible 
The Court has also emphasized that an invention is not considered to be ineligible for patenting simply because it involves a judicial exception. Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980-81 (citing Diamond v. Diehr, 450 U.S. 175, 187, 209 USPQ 1,8 (1981)). See also Thales Visionix Inc. v. United States, 850 F.3d. 1343, 1349, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017) (“That a mathematical equation is required to complete the claimed method and system does not doom the claims to abstraction.”).
MPEP 2106.04(a). Accordingly, claim 1 does not fall into the mathematical concept grouping, as alleged in the Office Action.
Further, even assuming for the sake of argument claim 1 recites an abstract idea, claims reciting a judicial exception are not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention has limitations that integrate the alleged abstract idea into a practical application by improving another technology or technical field, as discussed in MPEP 2106.04(d)(1).
For example, the technical problem overcome by the presently claimed invention is there is a limit to estimation accuracy for the model parameter values in a case in which a distribution profile and statistics for the probability density function are unknown or difficult to estimate due to the insufficient number of items of data about the measurement value. The presently claimed invention obtains the technical effect and improvement that model parameters can be estimated even if a distribution profile and statistics for a probability density function are unknown. Para. [0008], for example.
For example only, according to the present invention, each model parameter value M is inputted to the scatter generation section (e.g., 38) from the model parameter value output section (e.g., 35), an evaluation value E corresponding to each model parameter M being inputted to the scatter generation section (e.g., 38) from the evaluation generation section (e.g., 37). The scatter diagram is prepared. The scatter diagram shows the relationship between the inputted each model parameter and the evaluation 
Additionally, the inquiry of whether the claim as a whole integrates the exception into a practical application includes evaluating the specification “to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” MPEP 2106.04(d)(1). Emphasis added. Therefore, the reasons stated above as disclosed in the specification must be considered.

The inquiry set forth in MPEP 2106.04(d)(1) further includes:
Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").

Id. Indeed, claim 1 sets forth limitations achieving this technical improvement, as discussed above.
Accordingly, even if assuming for the sake of argument the presently claimed invention is directed to an abstract idea, claim 1 integrates the alleged abstract idea into a practical application therefore satisfying Prong Two of Step 2A. For the above reasons each claim contains limitations that transform the exception into patent eligible application and therefore, each of the presently pending claims are patent eligible under 35 U.S.C. §101.

Examiner response
Unlike the claims in example 38 and 39 that solved the improvement computer technology, the instant application describe nothing more than a computer’s basic function of numerical calculation. The present invention where the model parameter value M is inputted to the scatter generation section (e.g., 38) from 

    PNG
    media_image1.png
    626
    330
    media_image1.png
    Greyscale

Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. The claimed embodiments do not require a particular machine or specialized computer, they can all be performed on a generic computer system. As to a linking to another technological environment, Applicants claimed embodiments and the embodiments as set forth in the specification are to using generic computers which is well known in the computer technological arts. Further, mathematical relationships and algorithms have been found by the courts to be abstract ideas. Considering all the limitations in combination, the claimed additional computer elements do not 
Examiner found the claims do not provide a technical solution to a technical problem. Even though the applicant argues disclosed invention is described in the specification as improving in technology, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself.


Response to 35 USC 103 arguments
7.        Applicant’s arguments regarding the 35 USC 103 rejection have been fully considered but are not persuasive. 

Applicant argument
The combination of Aisu et al. and Tufekci, whether considered individually or in combination, do not disclose the presently claimed invention. Aisu et al. disclose evaluating future performance degradation of equipment using probability densiy distributions corresponding to the identified use pattern. In Aisu et al., a “simulator 1 performs a simulation according to an instruction from the simulation evaluator 5 or the model performance parameter estimator 11.” Para. [0031]. Aisu et al. further disclose
for each of a plurality of times, a probability density distribution of a parameter representing performance of subject equipment is estimated based on measurement data that has been acquired up to the time. As an example, the parameter is a coefficient used as a part of a numerical model when numerical operation is performed in the simulator 1, which is a value that cannot be measured directly from the subject equipment. For example, if the subject equipment is an air-conditioning equipment in a building, a parameter to be estimated can be, e.g., heat insulation performance of walls, a coefficient of performance The item of the parameter to be estimated may be determined in advance or may be designated by the user from a user site via an input device of a terminal 9.
Para. [0032], Emphasis added. As an example, Aisu et al. also describe, using a particle filter as an example of the model performance parameter estimator 11 estimating a posterior probability density distribution. See para. [0041],
Aisu et al. also disclose a particle likelihood calculator 1053 and a particle change calculator 1054. For example, Aisu et al. describe:
The particle likelihood calculator 1053 calculates a likelihood based on a difference between the predictive value of each particle for the time t+1, which has been calculated by the simulator 1, and an actual measurement value of measurement data at the time t+1.
Examples of the method for calculation the likelihood include, e.g., a method in which a Euclidean distance between a measurement value of measurement data and a predictive value from the simulator 1 is normalized assuming that noise based on a Gaussian distribution is contained in observation values; however, the method is not specifically limited.
The particle change calculator 1054 performs resampling with the likelihood of each particle calculated by the particle likelihood calculator 1053 as a weight value of the particle. Resampling means that each particle is replicated or eliminated based on the weight value to generate a new particle group. Here, the number of particles is constant because a number of particles, the number corresponding to the number of particles eliminated, are replicated.
Paras. [0049] - [0052],
However, as acknowledged in the Office Action, Aisu et al. do not disclose
a model parameter information acquisition section (34,44) that acquires an upper limit and lower limit of each of model parameter values related to two or more types of model parameters;


a scatter diagram generation section (38) to which the evaluation value and each of the model parameter values are input, and which acquires a scatter diagram that depicts a relationship between the input evaluation value and each model parameter value;
a function regression section (39) to which the scatter diagram is input and which performs function regression on the input scatter diagram to generate a function.
Office Action, pp. 20-21.
Rather, Tufekci are relied upon for allegedly curing the deficiencies. Tufekci discloses, for example, a scatter diagram of AT vs. PE and the linear regression model fit to data. “This illustration is done using the whole dataset for the purpose of preliminary investigation. The resulting predictive model y = -2:1713x + 497.03.” Tufekci, p. 132; Fig. 6.
However, the scatter diagram of Tufekci cannot be applied to the degradation estimation of Aisu et al. in the manner suggested in the Office Action because the objective of the making of the scatter diagram of Tufekci is to confirm the correlation of the parameters in order to simulate a full load. The object of the making of the scatter diagram is not required by Aisu et al. for the particle likelihood calculator 1053 of the model performance parameter estimator for degradation estimation.
For example, Aisu et al. estimates future parameters for degradation estimation. The particle filter is used for calculating a likelihood as shown in Fig. 3. According to Tufekci, in order to estimate the full load of the value of the electric power ability at present, the scatter diagrams for effects of four parameters is generated, the mutual effect between the four parameters to the full load is examined, and the predictive model being constructed by using recursion.


However, in the presently claimed invention, the scatter diagram is generated in order to obtain the probability density function deemed to the likelihood function. The scatter diagram of Tufekci is generated in order to examine the correlation of four kinds parameters from the six years of data already obtained.
Accordingly, the scatter diagram generation method in Tufekci is to confirm the correlation between the plural parameters. This usage of the scatter diagram generation method has no relationship to the degradation estimation of Aisu et al. In Fig. 3 of Aisu et al., the method using the particle filter is described, and there is no description for usage of the scatter diagram. Namely, it is based on the disclosure of the presently claimed invention that the scatter diagram is generated for obtaining the probability density function deemed to a likelihood function. One having ordinary skill in the art would not look to the scatter diagrams of Tufekci to combine with the teachings of Aisu et al. Even considering combining the scatter diagrams of Tufekci with Aisu et al., in the manner suggested by the Examiner, one having ordinary skill in the art would not arrive at the presently claimed invention.

Examiner response
Examiner map the claim limitation of the instant application with the reference AISU and Tufekci. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Tufekci uses machine learning regression method to select the best function, which minimize the actual output and predicted output based on the different dataset. The dataset is set of parameters values used to create the scatter diagram. Scatter diagram generation method as claimed do not contain the degradation estimation. The scatter diagram as described in the claim is only used to find the relationship between the parameters (evaluation value and model parameter) and the scatter diagram is used to generate the function based on the relationship between those two parameters. Tufekci teaches creating a scatter diagram based on the relationship between the parameters values and generating a function. (See page 132-133 fig 6-9) Examiner consider model parameters as ambient temperature, atmospheric pressure, relative humidity, and exhaust steam pressure since this are used for the operation of power plant. A target parameter (i.e., full load electric power output (PE)) as the evaluation value obtained based on the response since this value is used on the electrical power output of a power plant. And fig 5, 6, 7, 8 and 9 represents the scatter diagram for each model parameter value. Examiner consider equation 14, 15, 16 and 17 as the generated function from the scatter diagram of fig 6, 7, 8 and 9 by using linear regression model fit to data procedure. And the generated function is inputted to the AISU that normalized the input function and output the probability density function as the likelihood function. 


 





Claim Rejections - 35 USC §101
8.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.        Claims 1-2, 4-8, 10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-2, 4-7 are directed to system or device, which falls on the one of the statutory category.
Claims: 8 and 10 are directed to method or process, which falls on the one of the statutory category.
Claims: 12 recites computer-readable storage medium”. There is no explicit definition in the specification that excludes signals from being this computer readable medium storing software. Therefore, in the broadest reasonable interpretation and the lack of a particular definition in the specification, this computer readable medium storing software encompasses signal which does not fall into one of the statutory categories of invention. In this regard, the Office advises Applicant to amend the claim recitation to expressly recite in part an “a non-transitory computer-readable storage medium….” Applicant is requested to make the appropriate corrections to the claim language and/or written description in order to comply with 35 U.S.C. 101 statutory claim requirements.

(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 and 8 recites: 
a model parameter value estimation section which estimates the model parameter value with a higher likelihood on the basis of the process value, (Under the broadest reasonable interpretation, these limitations these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for recitation of generic computer component as model parameter estimator and model parameter value estimation section. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for recitation of generic computer component as model parameter estimator and model parameter value estimation section then it falls within the “Mental Processes” grouping of abstract ideas. Also these limitations are process steps that covers mathematical calculation also. If a claim, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
and 
wherein the measurement value of the power generation plant acquired by the measurement instrument and a plurality of process values computed by the plant model are input to the model parameter value estimation section, wherein the model parameter value estimation section performs Bayesian updating on a probability density function accumulated in the accumulation section while regarding a function generated on the basis of accuracy evaluation of each of the plurality of process values with respect to the measurement value as a likelihood function. (Under the broadest reasonable interpretation, these limitations are process steps that covers mathematical calculation but for recitation of generic computer component as accumulation section. If a claim, under its broadest reasonable interpretation, covers a mathematical calculation, but for recitation of generic computer component as accumulation section then it falls within the “Mathematical Concepts” grouping of abstract ideas.)
a model parameter value output section to which the upper limit and the lower limit of the model parameter value are input, which changes the model parameter value within a range from the input upper limit to the input lower limit, and which outputs model parameter value to the plant model; (Under the broadest reasonable interpretation, these limitations these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Processes” grouping of abstract ideas.)
a process value input section to which the plurality of process values output from the plant model to correspond to each of the model parameter values are input; Under the broadest reasonable interpretation, these limitations these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Processes” grouping of abstract ideas.
an evaluation value generation section to which the plurality of process values and the measurement value of the power generation plant are input, and which generates an evaluation value that indicates accuracy evaluation of each of the plurality of input process values with respect to the measurement value of the power generation plant on the basis of a difference between each of the process values and the measurement value; (Under the broadest reasonable interpretation, these limitations these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Processes” grouping of abstract ideas.)
a scatter diagram generation section to which the evaluation value and each of the model parameter values are input, and which acquires a scatter diagram that depicts a relationship between the input evaluation value and each model parameter value; Under the broadest reasonable interpretation, these limitations these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Processes” grouping of abstract ideas.
Under the broadest reasonable interpretation, these limitations are process steps that covers mathematical calculation. If a claim, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.)
a likelihood function acquisition section to which the function is input, which normalizes the input function, which regards the normalized input function as a probability density function related to each of the model parameter values, and which outputs the probability density function as the likelihood function; (Under the broadest reasonable interpretation, these limitations are process steps that covers mathematical calculation. If a claim, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
and
a Bayesian learning section to which the likelihood function and the probability density function accumulated in the accumulation section are input, and which performs Bayesian updating using the input likelihood function while assuming the probability density function accumulated in the accumulation section assumed as a prior distribution. (Under the broadest reasonable interpretation, these limitations are process steps that covers mathematical calculation If a claim, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.)


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 and 8 recites the additional elements of 
, (can be implemented via computers and acquiring step is a mere data gathering step), 
an accumulation section which accumulates a computation result of the model parameter value estimation section, (It is recited at a high level of generality (i.e., as a general means of gathering model parameter value), and amounts to mere data gathering. (See MPEP 2106.05(g))  
and an output section which outputs the computation result of the model parameter value estimation section and display the computation result of the display, (generic computer component to display)
a model parameter information acquisition section that acquires an upper limit and a lower limit of the model parameter value; (These limitation is recited at a high level of generality (i.e., as a general means of gathering model parameter value), and amounts to mere data gathering. (See MPEP 2106.05(g)))
The claims also contains the additional elements of computer, processor, display, memory, model parameter value estimator (100 in claim 1), model parameter information acquisition section, a model parameter value estimation section, output section, a scatter diagram generation section, a process value input section, a likelihood function acquisition section, a Bayesian learning section, a function regression section, and evaluation value generation section which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component and it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f))).Thus, the claims 1 and 8 are directed to abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 and 8 recites the additional elements of 
a plant model which is a preset physical model simulating an operation of a power generation plant, which includes at least one measurement instrument which acquires a measurement value of at least one physical characteristics of the power generation plant, to which a model parameter value is input, and which computes a process value, (can be implemented via computers and acquiring step is a mere data gathering step), 
an accumulation section which accumulates a computation result of the model parameter value estimation section, (It is recited at a high level of generality (i.e., as a general means of gathering model parameter value), and amounts to mere data gathering. (See MPEP 2106.05(g))  
and an output section which outputs the computation result of the model parameter value estimation section and display the computation result of the display, (generic computer component to display)
a model parameter information acquisition section that acquires an upper limit and a lower limit of the model parameter value; (These limitation is recited at a high level of generality (i.e., as a general means of gathering model parameter value), and amounts to mere data gathering. (See MPEP 2106.05(g)))
The claims also contains the additional elements of computer, processor, display, memory, model parameter value estimator (100 in claim 1), model parameter information acquisition section, a model parameter value estimation section, output section, a scatter diagram generation section, a process value input section, a likelihood function acquisition section, a Bayesian learning section, a function regression section, and evaluation value generation section which are recited at a high- See MPEP 2106.05(f))). Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, the claims 1 and 8 are directed to abstract idea.
. 

Claim 2 further recites wherein the output section compares and outputs probability density functions before and after the Bayesian updating to the display. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas for the recitation of generic computer component that is output section. Claim 2 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception. Claim 2 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 4 and 7 further recites wherein the processor is configured to execute: a product state estimation section that estimates a state change of the product generation plant on the basis of transition of an average value of the probability density function accumulated in the accumulation section. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper for the recitation of the generic computer component that is product state section and processor, therefore falls within the “Mental Process” grouping of abstract ideas. The product state estimation 

Claims 5 further recites further recites wherein the processor is further configured to execute:
a model parameter information acquisition section that acquires an upper limit and a lower limit of each of the model parameter value related to two or more types of model parameters; (These limitation is recited at a high level of generality (i.e., as a general means of gathering model parameter value), and amounts to mere data gathering. (See MPEP 2106.05(g)))
a model parameter value output section to which the upper limit and the lower limit of the model parameter values related to two or more types of model parameters are input, which simultaneously changes the model parameter value within a range from the input upper limit to the input lower limit, and which outputs model parameter value to the plant model. (Under the broadest reasonable interpretation, these limitations these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Processes” grouping of abstract ideas.)

The additional element of a model parameter information acquisition section and the model parameter value estimation section which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f))). And the claim does not include any additional 



Claim 6 further recites the two or more types of the model parameters include a parameter related to static characteristics of the process values of the power generation plant and a parameter related to dynamic characteristics thereof. These limitations is only the description of the model parameters and does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea. Thus, Claim 6 is not patent eligible.


Claims 10 further recites a computer program comprising instructions which, when the program is executed by the computer, cause the computer to perform the steps of the method of claim 8. Generic computer component such as computer which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component Thus, the claim does not amount to an inventive concept since the activity is well-understood or conventional.
Claim 10 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 10 is not patent eligible.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.             This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 4-5, 7-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable AISU et al., (PUB NO: US 2016/0274963 A1) hereinafter AISU,  in view of Tufekci (NPL-1 "Prediction of full load electrical power output of a base load operated combined cycle power plant using machine learning methods").



Regarding claim 1 and 8


AISU teaches a model parameter value estimator comprising:
a memory coupled to a processor; (See fig 10 para 98-103) and 
a display coupled to the processor, (see fig 1 and fig 10-The evaluation result display 8)
wherein the memory stores instructions that when executed by the processor, configure the processor to execute: (see fig 10)

a plant model which is a preset physical model simulating an operation of a power generation plant, which includes at least one measurement instrument which acquires a measurement value of at least one physical characteristics of the power generation plant, to which a model parameter value is input, and which computes a process value, a model parameter value estimation section which estimates the model parameter value with a higher likelihood on the basis of the process value, an accumulation section which accumulates a computation result of the model parameter value estimation section, and an output section which outputs the computation result of the model parameter value estimation section and display the computation result of the display, (see fig 1 (element 8) and para 26-27 -The equipment evaluation system[correspond to the model parameter value estimator) in FIG. 1 includes a simulator 1, a simulation evaluator 5, a model performance parameter estimator 11, a model parameter case register 16, a use pattern case register 17, a use pattern case storage 18 and a model parameter case storage 19. . The system is connected to communication devices in one or See para 31-32 the simulator 1 corresponds to a program or hardware for performing a computational simulation of an equipment inside the subject facility. The simulator 1 performs a simulation according to an instruction from the simulation evaluator 5 or the model performance parameter estimator 11. It is assumed that a content and method of computation by the simulator 1 are determined in advance by, e.g., a model formula (state equation). Parameters necessary for simulation may be provided from either or both of the simulation evaluator and the model performance parameter estimator 11. Here, for the simulator 1, an existing simulator may be used. The model performance parameter estimator 11 performs a simulation using the simulator 1 via the simulation evaluator 5. As an example, the parameter is a coefficient used as a part of a numerical model when numerical operation is performed in the simulator 1, which is a value that cannot be measured directly from the subject equipment. See 40-41- The model performance parameter estimator 11 calculates a posterior probability density distribution using a predetermined one of the above methods. For calculation of the likelihood P(Yt|Xt), the simulator 1 is used. [Corresponds to the higher likelihood] The estimated posterior probability density distribution is sent to the model parameter case register 16. The model performance parameter estimator 11 estimating a posterior probability density distribution, a case using a particle filter will be described. (See para 49) The simulator 1 calculates a predictive value of the component of each particle for a time t+1 using random numbers and a predetermined model formula (state equation). See also 0064 the simulation controller 1052 sends values of components of all the particles to the simulator 1 (S303). The simulator performs simulation for all the acquired particles to calculate a predictive value of each particle for a next time (S304). See para 67-The model parameter case register 16 links a probability density distribution of a model performance parameter estimated by the model performance parameter estimator 11, to index information, and records this into the model parameter case storage 19 as a model parameter case.

Examiner note: Examiner consider the simulator 1 is the preset physical model performing simulation of an equipment inside the subject facility [corresponds to the power generation plant]. The simulation controller 1052 sends values of components of all the particles to the simulator 1 (S303). The simulator performs simulation for all the acquired particles to calculate a predictive value of each particle that is considered as the process values for each particles and each particles has their own model parameter value. Examiner consider a model parameter case storage 19 as the accumulation section of the model parameter value. And a model performance parameter estimator 11 as the model parameter value estimating section and model parameter case register 16 as the output section. 


wherein the measurement value of the power generation plant acquired by the measurement instrument and a plurality of process values computed by the plant model are input to the model parameter value estimation section, wherein the model parameter value estimation section performs Bayesian updating on a probability density function accumulated in the accumulation section while regarding a function generated on the basis of accuracy evaluation of each of the plurality of process values with respect to the measurement value as a likelihood function. (See para 33-40 -Here, for estimation of the parameter, Bayesian estimation can be used. Expression 3 above means that as a result of obtaining a new measurement value Yt and calculating a likelihood P(Yt|Xt), a posterior probability density distribution P(Xt|Y1:t-1) estimated from measurement data up to a previous time t-1 can sequentially be updated to a posterior probability density distribution P(Xt|Y1:t) to be estimated from measurement data up to the current time. Accordingly, starting from an arbitrary initial probability density distribution P(X0) at an initial time t=0, repetition of calculation of the likelihood and update of the posterior probability density distribution enables obtainment of the probability density distribution of the estimation parameter X for the current time. See also para 41-43-Here, as an example of the model performance parameter estimator 11 estimating a posterior probability density distribution, a case using a see para 50-51- The particle likelihood calculator 1053 calculates a likelihood based on a difference between the predictive value of each particle for the time t+1, which has been calculated by the simulator 1, and an actual measurement value of measurement data at the time t+1.)

Examiner note: Examiner consider the measurement value is the measurement data of special equipment 21 of subject facility (i.e., power generation plant) measured by the measurement device 10(see fig 1) and the process value as the prediction value of each particle (i.e., each particle corresponds to their own model parameter value) computed by the simulator 1 based on the simulation controller signal. The particle likelihood calculator 1053 of the model performance parameter estimator 11 calculates the likelihood based on the difference between the process value and the measurement value of each model parameter value. And para 33-40 teaches the Bayesian updating for the probability density distribution of the estimation parameter in order to determine the accuracy. 


wherein the model parameter value estimation section comprises:
a process value input section to which the plurality of process values output from the plant model to correspond to each of the model parameter values are input; (see para 49-The simulator 1 calculates a predictive value of the component of each particle for a time t+1 using random numbers and a 

Examiner note: Examiner consider the simulator 1 as the plant model which determines the process values. Examiner consider the process value as the predictive values determined by the mulator 1 and each particle has its own model parameter value. 

an evaluation value generation section to which the plurality of process values and the measurement value of the power generation plant are input, and  which generates an evaluation value that indicates accuracy evaluation of each of the plurality of input process values with respect to the measurement value of the power generation plant on the basis of a difference between each of the process values and the measurement value; (See para 31-32 -the simulator 1 corresponds to a program or hardware for performing a computational simulation of an equipment inside the subject facility. The simulator 1 performs a simulation according to an instruction from the simulation evaluator 5 or the model performance parameter estimator 11. see also para 50- The particle likelihood calculator 1053 calculates a likelihood based on a difference between the predictive value of each particle for the time t+1, which has been calculated by the simulator 1, and an actual measurement value of measurement data at the time t+1. See also para 76-77- The simulation evaluator 5 includes a replacement timing designator 6, an evaluation metric selector 7 and an evaluation result display 8. The designated replacement timing is used as a part of conditions for evaluation simulation in the simulator 1 (which is different from a simulation for probability density distribution estimation)

Examine note: Examiner consider the difference here as the evaluation value of each particle. Each particle have their own model parameter value. Examiner consider the simulation evaluator 5 for furthering determining the accuracy of the computational result of an equipment inside the subject facility. 

a likelihood function acquisition section to which the function is input, which normalizes the input function, which regards the normalized input function as a probability density function related to each of the model parameter values, and which outputs the probability density function as the likelihood function;  (see para 51-54 Examples of the method for calculation the likelihood include, e.g., a method in which a Euclidean distance between a measurement value of measurement data and a predictive value from the simulator 1 is normalized assuming that noise based on a Gaussian distribution is contained in observation values; The particle change calculator 1054 changes values of components included in each section formed in advance by dividing values of all the components of all the particles in the new particle group at regular intervals, to a predetermined value in the section. This is because a value in the probability density distribution is determined by the number of particles having that value in the section.)

Examiner note: Under the broadest reasonable sense, Examiner consider the Euclidean distance between a measurement value of measurement data and a predictive value from the simulator creates the function since it is the relationship between two values. Hence, the examiner consider the created function as the input function which is normalized by the particle likelihood calculator 1053. The output of the normalized function by the particle likelihood calculator 1053 corresponds to the likelihood function and the process of normalization is performed so as to bring the probability distribution of adjusted values into alignment [corresponds to the probability density function]. 

a Bayesian learning section to which the likelihood function and the probability density function accumulated in the accumulation section are input, and which performs Bayesian updating using the input likelihood function while assuming the probability density function accumulated in the accumulation section assumed as a prior distribution. (See para 33-40-Here, for estimation of the parameter, Bayesian estimation can be used. Where Y is a measured state that is based on measurement data, and X is a non-measured state, estimating the state X based on the state Y is equivalent to calculating a probability (posterior probability) P(X|Y) of occurrence of the state X in the case where the state Y occurs. The posterior probability P(X|Y) can be expressed as the following expression according to Bayes' theorem. 
 P ( X | Y ) = P ( Y | X ) P ( X ) P ( Y ) [ Expression 1 ] ##EQU00001## 
In Bayesian estimation, in the above expression, X is a random variable and X is a parameter in a probability density function P. Hereinafter, X is referred to as an estimation parameter. Then, P(X) is a prior probability density distribution of the estimation parameter X, and P(X|Y) is a posterior probability density distribution of the estimation parameter X when the state Y was measured. P(Y) is a prior probability of occurrence of the state Y. P(Y|X) is a posterior probability of provision of Y at the parameter X, which is referred to as "likelihood". The model performance parameter estimator 11 calculates a posterior probability density distribution using a predetermined one of the above methods. For calculation of the likelihood P(Yt|Xt), the simulator 1 is used. The estimated posterior probability density distribution is sent to the model parameter case register 16[corresponds to the accumulation section])

HOWEVER, AISU does not teach 
a model parameter information acquisition section that acquires an upper limit and lower limit of each of model parameter values related to two or more types of model parameters;
a model parameter value output section to which the upper limit and the lower limit of each of the model parameter values related to the two or more types of model parameters are input, which simultaneously 
a scatter diagram generation section to which the evaluation value and each of the model parameter values are input, and which acquires a scatter diagram that depicts a relationship between the input evaluation value and each model parameter value;
a function regression section to which the scatter diagram is input and which performs function regression on the input scatter diagram to generate a function;


In the related field of invention, 
Tufekci teaches a model parameter information acquisition section that acquires an upper limit and a lower limit of the model parameter value; (see abstract and see table 2- The base load operation of a power plant is influenced by four main parameters, which are used as input variables in the dataset, such as ambient temperature, atmospheric pressure, relative humidity, and exhaust steam pressure. See page 126 col 2 Gas turbine power output primarily depends on the ambient parameters which are ambient temperature, atmospheric pressure, and relative humidity. Steam turbine power output has a direct relationship with vacuum at exhaust. In the literature, the effects of ambient conditions are studied with intelligent system tools such as Artificial Neural Networks (ANNs)). The effects of ambient-pressure and temperature, relative humidity, wind-velocity and direction on the plant power are investigated using the ANN model, which is based on the measured data from the plant. 

    PNG
    media_image2.png
    205
    489
    media_image2.png
    Greyscale

Examiner note: Examiner consider model parameters as ambient temperature, atmospheric pressure, relative humidity, and exhaust steam pressure since this are used for the operation of power plant and which are investigated using the ANN model and the table 2 represents the upper and lower limit of model parameter value. ANN system as the model parameter information acquisition section which is the computing system. 

Tufekci also teaches a model parameter value output section to which the upper limit and the lower limit of the model parameter value are input, which changes the model parameter value within a range from the input upper limit to the input lower limit, and which outputs model parameter value to the plant model; (See page 127-(1) Ambient Temperature (AT): This input variable is measured in whole degrees in Celsius as it varies between 1.81 C and 37.11 C. (2) Atmospheric Pressure (AP): This input variable is measured in units of minibars with the range of 992.89–1033.30 mbar. (3) Relative Humidity (RH): This variable is measured as a percentage from 25.56% to 100.16%. (4) Vacuum (Exhaust Steam Pressure, V): This variable is measured in cm Hg with the range of 25.36–81.56 cm Hg. (5) Full Load Electrical Power Output (PE): PE is used as a target variable in the dataset. It is measured in mega watt with the range of 420.26–495.76 MW. And see page 130-131 col 2- At the beginning of the pre-processing stage shown in Fig. 4, the dataset was consisting of 674 datasheets (formatted in .xls) of 674 different days with some noisy and incompatible data. The data is cleaned by filtering the 

Examiner note: Under the broadest reasonable sense, the examiner consider data cleaning method as mention in fig 4 corrects (or change or modify) within the range of lower and upper limit of model parameter value using scripting. For example, the data is cleaned by filtering the incompatible data, which is out of range meaning that if the power plant is operating below 420.26 MW in ANN (Artificial neural network) system.


a scatter diagram generation section to which the evaluation value and each of the model parameter values are input, and which acquires a scatter diagram that depicts a relationship between the input evaluation value and each model parameter value; (see page 132-133 sand Fig. 6, 7, 8 and 9- fig 6. shows the scatter diagram of AT vs. PE and the linear regression model fit to data. This illustration is done using the whole dataset for the purpose of preliminary investigation. The resulting predictive model y = -2:1713x + 497.03. see page 130 col 2-The electrical power generating by both gas and steam turbines is used as a target variable in the dataset.)

Examiner note: Examiner consider model parameters as ambient temperature, atmospheric pressure, relative humidity, and exhaust steam pressure since this are used for the operation of power plant. A target parameter (i.e., full load electric power output (PE)) as the evaluation value obtained based on the response since this value is used on the electrical power output of a power plant. And fig 5, 6, 7, 8 and 9 represents the scatter diagram for each model parameter value. 

a function regression section to which the scatter diagram is input and which performs function regression on the input scatter diagram to generate a function; (See page 132 col 1 Fig. 6, 7, 8, 9 and 

y = 2.1713x + 497.03 ……. (14)

Examiner note: Examiner consider equation 14, 15, 16 and 17 as the generated function from the scatter diagram of fig 6, 7, 8 and 9 by using linear regression model fit to data procedure.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system an equipment evaluation device as disclosed by AISU to include a model parameter information acquisition section that acquires an upper limit and lower limit of each of model parameter values related to two or more types of model parameters; a model parameter value output section to which the upper limit and the lower limit of each of the model parameter values related to the two or more types of model parameters are input, which simultaneously changes the model parameter values of the two or more types of the model parameters within the range from the input upper limit to the input lower limit, and which outputs model parameter value to the plant model; a scatter diagram generation section to which the evaluation value and each of the model parameter values are input, and which acquires a scatter diagram that depicts a relationship between the input evaluation value and each model parameter value; a function regression section to which the scatter diagram is input and which performs function regression on the input scatter diagram to generate a function; the two or more types of the model parameters include a parameter related to static characteristics of the process values of the target product and a parameter related to dynamic characteristics thereof as taught by Tufekci in the system of AISU in order to the predict full load electrical power output of a base load power plant that helps to maximize the profit from the available megawatt hours form the main parameters, which are used 


Regarding claim 2
AISU further teaches wherein the output section compares and outputs probability density functions before and after the Bayesian updating to the display. (See para 34 In Bayesian estimation, in the above expression, X is a random variable and X is a parameter in a probability density function P. Hereinafter, X is referred to as an estimation parameter. Then, P(X) is a prior probability density distribution of the estimation parameter X, and P(X|Y) is a posterior probability density distribution of the estimation parameter X when the state Y was measured. P(Y) is a prior probability of occurrence of the state Y. P(Y|X) is a posterior probability of provision of Y at the parameter X, which is referred to as "likelihood". Also see para 38 and fig 1 element 8- the evaluation result display) 


Regarding claim 4 and 7
AISU further teaches wherein the processor is configured to execute: a product state estimation section that estimates a state change of the product generation plant on the basis of transition of an average value of the probability density function accumulated in the accumulation section. (See para 27- The subject facilities are premises or establishments such as buildings or plants. In each subject facility, a plurality of subject equipment 21 and sensors (measurement devices) 10 monitoring the plurality of subject equipment 21 are disposed. See also para 69-70--FIG. 6 illustrates an example of a performance change pattern indicating a plurality of probability density distributions in a case recorded in the model parameter case storage 19, which are arranged in time series. The solid line represents an average of probability density distributions, the upper dashed line represents an X percent point at the top and the lower dashed line represents an X percent point at the bottom. X is a predetermined value or a 


Regarding claim 5
AISU does not teach 
a model parameter information acquisition section that acquires an upper limit and lower limit of each of model parameter values related to two or more types of model parameters;
a model parameter value output section to which the upper limit and the lower limit of each of the model parameter values related to the two or more types of model parameters are input, which simultaneously changes the model parameter values of the two or more types of the model parameters within the range from the input upper limit to the input lower limit, and which outputs model parameter value to the plant model;

In the related field of invention, 
Tufekci further teaches a model parameter information acquisition section that acquires an upper limit and lower limit of each of model parameter values related to two or more types of model parameters; (see abstract and see table 2- The base load operation of a power plant is influenced by four main parameters, which are used as input variables in the dataset, such as ambient temperature, 

    PNG
    media_image2.png
    205
    489
    media_image2.png
    Greyscale

Examiner note: Examiner consider model parameters as ambient temperature, atmospheric pressure, relative humidity, and exhaust steam pressure since this are used for the operation of power plant and which are investigated using the ANN model and the table 2 represents the upper and lower limit of model parameter value. ANN system as the model parameter information acquisition section which is the computing system. 

Tufekci also teaches a model parameter value output section to which the upper limit and the lower limit of each of the model parameter values related to the two or more types of model parameters are input, which simultaneously changes the model parameter values of the two or more types of the model parameters within the range from the input upper limit to the input lower limit, and which outputs model parameter value to the plant model. (See page 127-(1) Ambient Temperature (AT): This input variable is measured in whole degrees in Celsius as it varies between 1.81 C and 37.11 

Examiner note: Under the broadest reasonable sense, the examiner consider data cleaning method as mention in fig 4 corrects (or change or modify) within the range of lower and upper limit of model parameter value using scripting. For example, the data is cleaned by filtering the incompatible data, which is out of range meaning that if the power plant is operating below 420.26 MW in ANN (Artificial neural network) system.




Regarding claim 10 
AISU further teaches a computer program comprising instructions which, when the program is executed by the computer, cause the computer to perform the steps of the method of claim 8. (See fig 10 and para 98-103 processor 401, a main storage device 402, an auxiliary storage device 403) 



Regarding claim 12 
AISU further teaches a computer-readable storage medium comprising instructions which, when executed by a computer to perform the method of claim 8. (See fig 10 and para 98-103 processor 401, a main storage device 402, an auxiliary storage device 403)


13.         Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable AISU et al., (PUB NO: US 2016/0274963 A1) hereinafter AISU, in view of Tufekci (NPL-1 "Prediction of full load electrical power output of a base load operated combined cycle power plant using machine learning methods") and further in view of Ishii et al., (PUB NO: US 2017/0147017 A1), hereinafter Ishii.


Regarding claim 6
The combination of AISU and Tufekci does not teach the two or more types of the model parameters include a parameter related to static characteristics of the process values of the power generation plant and a parameter related to dynamic characteristics thereof. 
In the related field of invention, Ishii teaches the two or more types of the model parameters include a parameter related to static characteristics of the process values of the power generation plant and a parameter related to dynamic characteristics thereof.  (See fig 1 and para 38 and 41 - In the case of calculating the surface temperature 11a of a different location on the surface of the housing 11, a different heat transfer model 19 may be used. In view of the above, when approximating the surface temperature 11a from the heat source temperatures 13a and 14a, the calculating unit 17 takes account of the transient response under unsteady state conditions. On the other hand, when calculating the heat source temperatures 13a and 14a from the measured temperatures 15a and 16a, the calculating unit 17 takes no account of the transient response based on the assumption of steady state. Specifically, the heat transfer 

Examiner note: Examiner consider the parameter 19a and 19b are the model parameter for the heat transfer model 19 and the parameters are related to the dynamic and static characteristics (i.e., transient and non-transient response) based on the surface temperature 11a in the electronic device.[corresponds to the process values of a target product] 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of AISU and Tufekci to include the two or more types of the model parameters include a parameter related to static characteristics of the process values of the target product and a parameter related to dynamic characteristics thereof as taught by Ishii in the system of AISU and Tufekci for calculating a surface temperature of a surface of the housing from the heat source temperatures by using a heat transfer model including the first parameter and a second parameter representing a transient response of heat transfer from the heat sources to the surface which helps in the improving the cooling capacity of the electronic apparatus [Abstract]





Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.           Claims 1-2, 4-8, 10 and 12 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110295403 A1 HIGUCHI et al.
Discussing the technique for correcting device characteristics parameters or the like used in a simulation.
US 20150301117 A1 Wakasugi et al.
Discussing the parameter estimating device or the program which estimate a plurality of parameters representing the state of a device.
JP-2016170753-A  TOKUDA YUYA
Discussing the procedure for computing a variance in a predetermined output of a model to be controlled occurring when a predetermined control parameter is inputted to the model to be controlled, and contribute to stabilization of the predetermined output.

15.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128                                                  

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128